From the appellant's testimony the following synopsis is made: He was born in Mexico; was 19 years of age; had lived in Texas for about seven years, the greater part of which time had been spent in Williamson County and four years in the service of the deceased. On the day of the homicide he was driving a cultivator drawn by two young mules. The deceased was painting his house and was on a scaffold. His movements *Page 574 
thereon frightened the mules and caused them to run away with the cultivator. It was stopped in a ditch near the road. The deceased became incensed, and grasping for a wrench and plow paddle, approached the appellant who, for his protection, seized the wrench and the plow paddle himself. The deceased then took the instruments away from the appellant, knocked him down and struck him in the face several times. While he was down, the wife of the deceased came and told him to let the appellant alone. The deceased entered the house and the appellant went to the hydrant to wash his face which was bloody. He then went to his house to get another hat, the one he was wearing having been destroyed in the encounter with the deceased. At the time of this encounter, deceased told the appellant he would kill him. He repeated this statement. After washing his face he, at the direction of the deceased, got the mules and put them in the lot. At the time he got his hat he also got a pistol from his house. At the direction of the deceased, the appellant went to where the cultivator was wrecked and assisted in extricating it, and came back to a point near the house of the deceased. The cultivator was drawn to the yard by the car of the deceased in which the appellant and deceased were both riding. The appellant claimed to have gotten his pistol for his protection, fearing serious injury or death at the hands of the deceased. The appellant was a small man, weighing about 105 pounds, and the deceased was a man of mature years, weighing about 125 pounds. When told by the deceased to get in the car with him, the appellant objected and made the excuse that he wanted to walk and pick up some single-trees that had been scattered in the run-away. However, he finally entered the car after getting the single-trees. The deceased then undertook to do some work on the cultivator, and while doing so, directed the appellant to bring the tools from the car which contained some wrenches and other appliances. Having no wrench with which to hold a bolt unto which the deceased was screwing a nut, he directed the appellant to hold it with his hands. The appellant made an unsuccessful attempt to do so, when the deceased threw a wrench at him, which he dodged, and was coming at him with another wrench in a striking attitude when the appellant fired, believing that that was his only chance to save his life.
The wife of the deceased saw but little of the first encounter and only a part of that in which the deceased was killed. In a general way, her testimony coincides with that of the appellant to the effect that he was plowing with a pair of young mules; that they became *Page 575 
frightened and ran away; that the appellant was assaulted by the deceased and was knocked down; that at her instance her husband ceased striking the appellant; that when released the appellant's face was bloody and he was directed by the witness to go and wash it, which he did. She was on the porch at her house and did not see the beginning of the shooting, but after hearing the first two shots she then saw the appellant shooting at the deceased.
The charge on self-defense is embraced in paragraphs 11 and 12 which are copied below:
"Every person has a right to defend himself against what reasonably appears to him to be an unlawful attack upon his person, and to use such means as to him may seem necessary to repel such attack; and a homicide committed under such circumstances is justifiable.
"A reasonable expectation of death or serious bodily injury will excuse a person in using all force as reasonably appears to him to be necessary to protect his life or person, and it is not necessary that there should be actual danger, provided he acted upon a reasonably apparent apprehension of danger as it appears to him from his standpoint at the time; and in such case a party acting under such real or apparent danger is in no way bound to retreat in order to avoid the necessity of killing his assailant, but may stand his ground and shoot and continue to shoot so long as such real or apparent danger continues to exist."
In no part of the charge is there given to the jury instructions relating to the application of the law of self-defense to the facts in evidence. The paragraphs are but abstract statements of law, leaving the jury without any guide as to its application. Therefore the charge does not meet the statutory demand that the court shall "deliver to the jury a written charge, distinctly setting forth the law applicable tothe case." Art. 568, C. C. P., 1925.
Paragraph 14 of the charge reads thus:
"You are further instructed, in connection with the law of self-defense, that if threats were made to the defendant by the said Arthur Bunnell to take the life of defendant or do him serious bodily injury, then defendant had the right, under the law, to arm himself and go into the presence of the said Arthur Bunnell on any lawful business or peaceful mission; and such conduct, if any, on the part of defendant would not in any manner abridge, affect or impair his right of self-defense;and if, in so doing, the deceased assaulted the defendant in amanner calculated to carry out such threat, if any, to kill, orif you have a reasonable doubt thereof, *Page 576 defendant's right of self-defense would not be abridged orimpaired; and if you so find, you will then determine thedefendant's right of self-defense without reference to thequestion of his going armed, if he was on a lawful or peacefulmission."
Art. 1258, P. C., reads in part as follows:
"Where a defendant accused of murder seeks to justify himself on the ground of threats against his own life, he may be permitted to introduce evidence of the threats made, but the same shall not be regarded as affording a justification for the killing unless it be shown that at the time of the homicide the person killed by some act then done manifested an intention to execute the threat so made."
Appellant was entitled to an adequate charge on self-defense embracing the subject of threats. He was also entitled, under the facts, to an instruction touching the specific defense of threats as set forth in Art. 1258, supra. See Collins v. State, 97 Tex.Crim. R.; Neal v. State, 98 Tex.Crim. R.; Tillery v. State, 24 Tex. Cr. App. 251; Vernon's Ann. Tex. P. C., 1925, Vol. 2, p. 496, subd. 6 and notes. That compliance with this command of the statute is not met by delivering to the jury an abstract statement of the law unaccompanied by the application of the law to the facts is made evident by numerous declarations of the Supreme Court of this state and of this court, many of which will be found collated in the case of Edwards v. State, 96 Tex.Crim. R., in reversing which the court said:
"For the omission in the charge to apply the law to the facts of the case the judgment must be reversed and the cause remanded."
Under the statute, the appellant had a right to act upon the appearance of danger. If the jury believed that the deceased had threatened to take the life of the appellant and that at the time he was shot the deceased, by some act then done manifested the intention to execute the threat so made, the statute (Art. 1258, supra), would operate in behalf of the accused and entitled him to an instruction to the jury in substance that if the deceased did some act at the time which, viewed from the appellant's standpoint at that time, manifested an intent to execute the threat, that he had a right to use force in his own defense. It was not necessary that the act amount to an assault; nor that the act, in the opinion of the jury, as viewed in the light of the evidence upon the trial, manifested an intent to execute the threat. The charge given was subject to the construction that the appellant's right to act in his own defense was conditioned upon *Page 577 
the existence of a threat and an assault by the deceased with the intent to execute the threat.
The charge also made the right of the appellant to defend himself depend upon the jury's belief from the evidence upon the trial touching the necessity therefor instead of the finding of the jury that, as viewed by the appellant at the time, the necessity existed, that is, whether he acted upon a reasonable appearance of danger as it appeared to him at the time. See Swain v. State, 48 Tex.Crim. R.; Graves v. State, 58 Tex.Crim. R.; Clark v. State, 51 Tex.Crim. R.; Lockhart v. State, 53 Tex.Crim. R.; Knight v. State, 55 Tex. Crim. 243; Collins v. State, 88 Tex.Crim. R.; Jones v. State,89 Tex. Crim. 577.
Under the issues raised by the evidence the errors in the charge to which reference has been made cannot be regarded other than harmful. A new trial should have been ordered.
The motion for rehearing is granted, the order of affirmance is set aside, the judgment of the trial court is reversed and the cause remanded.
Granted.
                ON STATE'S MOTION FOR REHEARING.